



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Codina, 2021 ONCA 422

DATE: 20210615

DOCKET: M52542 (C69153)

Hoy, Hourigan and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Angelina Codina

Applicant (Appellant)

Angelina Codina, acting in person

Vanita Goela, for the respondent

Heard: in writing

REASONS
    FOR DECISION

[1]

The court recently dismissed the applicants appeal of the dismissal of
    her application for a writ of
habeas corpus
, alleging that she has
    been unlawfully detained and should be released.

[2]

In rejecting her argument that the application judges reasons were
    insufficient, the court commented that the applicant made a jurisdictional
    argument without reference to any authorities or supporting materials.

[3]

Seizing on that comment, the applicant seeks to file what she
    characterizes as fresh evidence and, based on it, asks the court to re-open her
    appeal.

[4]

Her application is without merit.

[5]

What the applicant characterizes as fresh evidence consists of further
    legal argument that the trial court did not have jurisdiction to try the
    offences of which she was convicted. The proposed fresh evidence does not
    satisfy the test for the admission of fresh evidence:
Palmer v. The Queen
,
    [1980] 1 S.C.R. 759, at p. 775. Moreover, the further arguments she makes now
    are not relevant to the sufficiency of the application judges reasons.

[6]

The application is dismissed.

Alexandra Hoy J.A.

C.W. Hourigan J.A.

B. Zarnett J.A.


